Citation Nr: 0706502	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which assigned a 50 percent 
rating for PTSD after granting service connection for the 
disability.

When the case was last before the Board in May 2005, it was 
remanded for additional development.

The Board notes that the veteran submitted a letter from his 
VA physician in July 2006, after the originating agency's 
most recent consideration of the claim.  In January 2007 the 
veteran's representative waived the veteran's right to have 
this evidence initially considered by the originating agency.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, through the 
supplemental statement of the case mailed in May 2006 and a 
letter mailed in July 2006.  Although VA did not specifically 
inform the appellant that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  He was given ample 
opportunity to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

A July 2001 letter from a private clinician states that the 
veteran has flashbacks, nightmares, cold sweats, and dread of 
atmospheric conditions similar to those in Vietnam.  He 
isolates himself, is distrustful of others, and is overly 
dependent on significant people.  He has a great deal of 
anger concerning the Vietnam War.  He is on a large amount of 
medication.  He has a great deal of fear that when the 
medication is reduced, he will become extremely depressed and 
suicidal.  

The report of a January 2003 VA examination notes that the 
veteran has dreams of his combat experiences; he wakes up 
scared and in a sweat.  He is unable to return to sleep.  
This occurs about two to three times a week.  He had been 
married for 28 years.  The veteran stated that smells and 
sounds (diesel fuel and helicopters) that remind him of his 
Vietnam experience cause extreme distress.  He became tearful 
as he related this.  The flashbacks are very real, and for 
about 15 minutes he is disoriented and feels like he is in 
Vietnam.  The veteran further stated that he has trouble with 
anger.  He said that he has no patience and gets mad over 
very small things.  The veteran also complained of feeling 
depressed a lot over the years.  He has no appetite and no 
sense of taste for food.  He also has feelings of not caring 
if he lives or dies.  He feels guilty that he came back from 
Vietnam and others did not.  He never talks to anyone about 
his Vietnam experiences, whether it be to therapists or other 
veterans.  He started writing in 1987 and has had three books 
published about Vietnam since then.  Writing is his only 
treatment; he said that when he is writing down all his 
thoughts, it helps.  The veteran has very little interests 
other than his writing and activities related to the care and 
management of his home and small acreage.  He has a 
motorcycle but it does not give him pleasure anymore.  He 
feels that he has always been emotionally distant from his 
children.  He has a positive relationship with his children 
and wife, but feels that he has lost out on much of what love 
can offer.  He has persistent symptoms of increased arousal 
related to Vietnam, significant sleep disturbance, and a 
marked sense of irritability and anger.  He described 
significant overreactivity and anger to minor annoyances.  He 
has a strong sense of hypervigilance and he does not like 
crowds.  The veteran explained that he sustained a serious 
work-related injury in 1986 and was forced to stop working.  
He received workers compensation benefits.  In 1987 he was 
sent to college by workers compensation and graduated in 
1991.  After being unable to work, and feeling depressed, he 
sought psychiatric treatment but he has never felt 
comfortable talking to anyone about Vietnam.  When asked 
about his ability to work if he had no physical impairments, 
he said, "I guess if I could do it, I'd get into 
construction.  I would use this to just take my mind off of 
everything and probably throw myself into that and work from 
sunrise to sunset, seven days a week."  He lives on a five 
acre ranch and has animals.  He does a small amount of work 
on the ranch each day, doing only what his physical 
capabilities will allow.  The veteran stated that he has 
virtually no social relationships.  His closest friend lives 
30 miles away and he has contact with him no more than once a 
month.  He lives an extremely isolated lifestyle and tries to 
avoid all stress from any contact with others.  He has a 
history of suicide attempts, first in 1973 and then again in 
the 1980s, and in 1990.  

His current psychosocial functioning status showed moderate 
impairment.  The examiner stated that although the veteran 
did not work because of physical problems, he appeared to 
have difficulty concentrating and would have difficulty in 
most job settings.  He cares for himself without problems and 
performs some household chores.  He belongs to no clubs, 
church groups, or organizations.  His only contact with 
others besides his wife is by email.  He was dressed in 
clean, casual attire that was appropriate for the weather.  
He spoke spontaneously, in complete sentences, and used 
appropriate syntax and grammar.  Speech content was logical, 
relevant, coherent, and goal-directed.  He had no difficulty 
with comprehension.  Eye contact was appropriate.  His mood 
was somber.  He was not restless and did not fidget.  He did 
not appear irritable, cynical, or sarcastic.  He described 
having auditory hallucinations in the past, but none since 
taking medication.  He does not have delusions.  He has no 
problems in his ability to maintain personal hygiene and 
other basic activities of daily living.  He was fully 
oriented.  He showed no clinically significant impairment or 
dysfunction in either short- or long-term memory.  He 
described moderate ritualistic and obsessional behavior over 
the years.  The rate and flow of speech were entirely within 
normal limits, and there were no instances of irrelevant, 
illogical, or obscure speech pattern.  He showed no 
impairment in cognitive functioning.  He had no difficulty 
focusing his attention or sustaining concentration for 
certain tasks on exam.  His Global Assessment of Functioning 
(GAF) score was 50, notably due to irritability, anger, 
diminished concentration, poor stress tolerance, social 
isolation and withdrawal, and sleep disturbance.  

VA progress notes from July 2003 to April 2004 note ongoing 
treatment for PTSD.  Overall, the progress notes indicate 
improvement with medication.  The veteran was consistently 
well groomed.  He had no suicidal or homicidal ideation.  His 
affect was often blunted and he complained of symptoms such 
as loss of appetite, nightmares, social avoidance, obsessive 
thoughts, and irritability.  However, after starting 
medication, the veteran was getting more rest.  He stated 
that he felt calmer and less irritable.  

An October 2003 letter from a VA psychiatrist notes that the 
veteran was receiving psychotherapy and medication management 
treatment through the Toledo VA Mental Health Clinic for his 
PTSD.  His symptoms included intrusive memories and 
nightmares, social isolation and avoidance, hypervigilance, 
depression, tearfulness, excessive guilt, and suicidal 
thoughts.  Some of the symptoms had been controlled with 
medication, avoiding drugs of abuse, avoiding media coverage 
of war, and avoiding most social interactions outside the 
home.  However, he still had severe impairment, which 
isolated him from most social relationships.  The physician 
stated that the veteran has not held a job since 1986, 
largely due to his PTSD.  

A February 2006 VA examination report notes that the veteran 
had been occupied the last several years writing books, but 
had had no regular employment since 1986, when he worked as a 
lead fabricator for a steel company.  He said that he had not 
written anything since 2004.  He indicated that he tried to 
get jobs with newspapers but had not had any luck.  The 
veteran was currently on medication for his PTSD and 
receiving treatment through VA.  The veteran indicated that 
over the last year his psychiatric symptoms had improved 
considerably and that his medications were working well.  The 
veteran currently complained of anger control problems, 
social isolation, poor concentration, worry about financial 
problems, being indecisive, physical pain from his back and 
knees, and some anxiety.  

The examiner opined that overall, the veteran's symptoms 
appeared to be of moderate severity; they occur several times 
a month and have been present over the last year.  The 
veteran reported that his symptoms had improved a lot since 
being on the medications in the last year.  The veteran 
reported having close and loving relationships with his wife, 
children, and grandchildren.  He stated that he visited his 
son in California last year and that he talks to his son 
every couple of weeks on the phone.  He stated that he sees 
his daughter and grandchildren once a week.  He attends 
school events of his grandchildren, goes fishing with them, 
and plays with them.  The veteran talks to his own mother 
once every two weeks.  He also enjoys riding his motorcycle 
with a friend, as well as by himself.  He stated that he has 
four friends whom he communicates with on a regular basis.  
He des not attend church and does not belong to any 
organizations.  He stated that he enjoys motorcycles and 
fishing.  He does most minor chores around the house.  The 
veteran reported having been involved in some book 
conferences in Washington, DC, as well as with other 
promotional activities associated with his three published 
books.  

His grooming and hygiene were good.  He is independently able 
to care for his personal hygiene and other basic activities 
of daily living.  He maintained good eye contact, established 
appropriate rapport, and displayed no inappropriate 
behaviors.  He was alert and fully oriented, with average 
memory and concentration.  He denied any psychotic symptoms 
such as hallucinations, delusions, or disorders of thought or 
communication, and none was noted.  He denied any impulse 
control problems and suicidal or homicidal thoughts, 
ideations, plans or intent.  He did not report any sleep 
impairment currently.  He also did not report any panic 
attacks or panic-like symptoms.  He had no obsessive or 
ritualistic behaviors.  His GAF score was 52 overall.  The 
examiner stated that the GAF score was representative of the 
cumulative impact of his various psychiatric diagnoses.  A 
separate GAF score for PTSD alone was noted to be 52.  The 
examiner noted that the veteran's dysfunctional personality 
traits result in poor occupational and social adaptation.  
The veteran ascribed his inability to work to his PTSD 
symptoms as well as his physical problems.

A June 2006 statement from the veteran's VA psychiatrist 
states that there had been no significant improvement overall 
since his October 2003 letter.  The veteran continued to be 
seen in regular treatment for PTSD.  His symptoms are 
intrusive memories, nightmares, social isolation and 
avoidance, hypervigilance, tearfulness, guilty rumination, 
and intermittent suicidal thoughts.  These symptoms have 
continued largely unchanged.  It was noted that the veteran 
continues to suffer severe impairment from his PTSD, which 
restricts both his social and occupational functioning.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Analysis

The veteran claims that he is entitled to a higher rating for 
his service-connected PTSD because it is more severe than 
contemplated by the current 50 percent rating.  In a June 
2006 statement, the veteran complained that his nightmares 
about Vietnam seem to be increasing, he cannot concentrate on 
anything for any length of time, he has no motivation, he 
continues to contemplate suicide, he continues to lose 
weight, he continues to hear voices, he has no friends or 
social life, he feels stressed out, and he cannot find 
employment due to his physical and mental impairments.  

According to the February 2006 VA exam report, the veteran 
displayed good grooming and hygiene, as well as independent 
ability to care for his personal hygiene and other basic 
activities of daily living.  He displayed no inappropriate 
behavior, was alert, fully oriented, and had average memory 
and concentration.  He had no hallucinations or delusions, no 
impulse control issues, and no suicidal or homicidal 
ideation.  He also reported no panic attacks.  His GAF score 
was 53, representing moderate symptoms.  He stated that he 
was doing much better since being on medication.  His 
symptoms were milder and his social functioning was 
significantly improved compared to the previous VA exam in 
January 2003.  At the January 2003 VA examination, the 
veteran had a strong sense of hypervigilance, persistent 
symptoms of increased arousal, significant sleep disturbance, 
a marked sense of irritability and anger, depression, and 
guilt.  His mood was somber.  His speech was logical 
relevant, coherent, and goal directed.  He had no problem 
maintaining personal hygiene.  He showed no clinically 
significant impairment or dysfunction in memory.  He had 
moderate ritualistic and obsessional behavior.  He showed no 
cognitive impairment.  The examiner attributed his GAF score 
of 50 to irritability, anger, diminished concentration, poor 
stress tolerance, social isolation and withdrawal and sleep 
disturbance.  Despite the improvement in the veteran's 
symptomatology and functioning between the January 2003 exam 
and the February 2006 exam, none of the medical evidence at 
any time during the initial evaluation period shows that the 
disability warrants a rating higher than the currently 
assigned 50 percent rating.  Specifically, the veteran has 
never, at any time during the initial evaluation period, 
shown the following:  obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
associated with unprovoked irritability with periods of 
violence; or neglect of personal appearance and hygiene.  
Although according to the January 2003 VA exam the veteran 
has experienced spatial disorientation, difficulty in 
adapting to stressful circumstances, and inability to 
maintain effective relationships, and his treating VA 
physician stated that his PTSD symptoms are severe and cause 
occupational and social impairment, the overall disability 
picture presented by the medical evidence more nearly 
approximates the reduced reliability and productivity 
contemplated by the assigned 50 percent rating than the 
deficiencies in most areas required for a 70 percent rating.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


